FILED
                              NOT FOR PUBLICATION                           SEP 23 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



FRANCISCO JAVIER AGUILAR,                         No. 08-71365

               Petitioner,                        Agency No. A074-321-009

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                         Department of Homeland Security

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Francisco Javier Aguilar, a native and citizen of Mexico, petitions for review

of the Department of Homeland Security’s order reinstating his 1996 deportation

order under 8 U.S.C. § 1231(a)(5). We have jurisdiction to review the agency’s

compliance with the reinstatement regulations, and we deny the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Contrary to Aguilar’s contentions, the 2008 reinstatement order is valid

because the record establishes that the immigration officer complied with the

requirements set forth in 8 C.F.R. § 241.8. See Morales-Izquierdo v. Gonzales,

486 F.3d 484, 495 (9th Cir. 2007) (en banc) (when reviewing the reinstatement

decision of an immigration official, court has jurisdiction to examine whether the

petitioner is an alien, whether the petitioner was subject to a prior removal order,

and whether the petitioner re-entered illegally).

      PETITION FOR REVIEW DENIED.




                                           2                                    08-71365